Citation Nr: 9936256	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for nicotine dependence 
acquired in service.

2.  Entitlement to service connection for a cardiopulmonary 
disorder due to tobacco use during service or nicotine 
dependence acquired in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This appeal was previously before the Board in July 1999, and 
was remanded for the purpose of affording the veteran a Board 
video hearing, which was held in September 1999.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
was nicotine-dependent or that he acquired nicotine 
dependence during active service.

2.  There is no competent medical evidence indicating that a 
cardiopulmonary disorder is due to tobacco use during service 
or nicotine dependence acquired in service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for nicotine dependence acquired in service is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a cardiopulmonary disorder due to tobacco use during 
service or nicotine dependence acquired in service is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  However, the Board must first 
determine whether the veteran has submitted well-grounded 
claims as required by 38 U.S.C.A. § 5107(a).  To establish 
that a claim for service connection is well grounded, there 
must be a medical diagnosis of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim may 
also be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran contends that he began smoking cigarettes during 
service and consequently became nicotine dependent.  He also 
states that he developed a cardiopulmonary disease, to 
include bronchitis and a heart attack, due to tobacco use 
during service or nicotine dependence acquired in service.

A determination as to whether nicotine dependence, per se, 
may be considered a disease or injury for disability 
compensation purposes is an adjudicative matter to be 
resolved by adjudicative personnel, based on accepted medical 
principles relating to the condition.  Direct service 
connection of disability may be established if the evidence 
shows that injury or disease resulted from tobacco use during 
active service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).

A determination as to whether service connection for a 
disability attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, 
and, therefore, as secondarily service connected pursuant to 
38 U.S.C.A. § 3.310(a) depends on whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability resulting from the use of tobacco products by the 
veteran.  If each of these three questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  These are questions that must be answered 
by adjudicative personnel applying established medical 
principles to the facts of particular claims.  VAOPGCPREC 19-
97, 62 Fed. Reg. 37954 (1997).

Public Law No. 105-206 prohibits service connection of a 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service, but applies only to claims filed 
after June 9, 1998, and thus does not apply to the instant 
appeal.

The veteran's service medical records are entirely negative 
for any complaints or treatment of a cardiopulmonary 
disability during service.  Statements received in October 
1997 and November 1997 from the veteran's family members 
supported the veteran's contention that he had not smoked 
cigarettes prior to entering active duty.

An April 1998 private medical record indicates that the 
veteran was diagnosed with bronchitis secondary to smoking.

At his September 1999 Board video hearing, the veteran 
testified that he did not smoke prior to service and began 
smoking during his basic training.  He remarked that he began 
to "smoke heavily" (two packages per day) during his 
service in Vietnam.  The veteran stated that he had a heart 
attack in February 1999, after which the doctor's advised him 
to cease smoking.  The veteran estimated that he developed 
bronchitis within 5 to 10 years after he left service, and 
had suffered from recurrent problems with bronchitis ever 
since.

The Board finds that there is no medical evidence 
demonstrating that the veteran was nicotine-dependent or that 
he acquired nicotine dependence during active service.  The 
Board does not doubt the sincerity of the veteran's belief 
that he became addicted to cigarettes and became nicotine 
dependent during service.  However, as the veteran is not a 
medical expert, he is not qualified to express an 
authoritative and probative opinion regarding nicotine 
dependence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  Whether nicotine dependence began or started in 
service or at any particular time, as opposed to before or 
after service, requires medical expertise and assessment 
based on criteria set forth in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM - IV) at 243.  In this 
case, the record contains no expert opinion that the veteran 
did in fact become nicotine dependent after he entered 
service and that his smoking after service was due to the 
direct, unbroken continuation of the nicotine dependence that 
had begun in service.  Accordingly, the claim of entitlement 
to service connection for nicotine dependence is not well 
grounded, and the claim must be denied on that basis.

The claim for entitlement to service connection for a 
cardiopulmonary disorder as secondary to nicotine dependence 
acquired during service is likewise not well grounded, as 
there is no medical evidence demonstrating that the veteran 
was nicotine-dependent or that he acquired nicotine 
dependence during active service.

Although the veteran has not shown that he become nicotine 
dependent after he entered service, entitlement to service 
connection for a cardiopulmonary disorder may be established 
if it can be demonstrated that the veteran's bronchitis was a 
direct result of tobacco use during service rather than the 
tobacco use after service.  

After a careful review of the evidence, the Board finds that 
the veteran's claim for service connection for a 
cardiopulmonary disorder as a result of tobacco use during 
service is not well grounded.  The only evidence which 
purports to establish that the veteran's bronchitis and 
claimed heart disease were a direct result of tobacco use in 
service are statements by the veteran.  However, as the 
veteran is not a medical expert, he is not qualified to 
express an authoritative and probative opinion regarding 
medical causation of his currently diagnosed bronchitis or 
the diagnosis and etiology of his claimed heart disease.  
Espiritu, supra.  As it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinion cannot be accepted as competent evidence on the 
question of the relationship, if any, between his smoking in 
service and his bronchitis or claimed heart disease.  The 
statements from family members concerning the veteran's 
smoking history is not medical evidence or competent evidence 
of nicotine dependence during service.  In short, there is no 
competent medical evidence of a nexus between the veteran's 
bronchitis or any other cardiopulmonary disorder and tobacco 
use in service from February 1969 to August 1970.

The Board acknowledges that an April 1998 private treatment 
record appears to state that the veteran suffered from 
bronchitis secondary to smoking.  However, the private 
physician did not address the question whether the veteran 
was ever nicotine-dependent, and, did not state that the 
veteran's bronchitis was a direct result of tobacco use 
during service.  As such, the private physician's statement 
does not serve to make the veteran's claim well grounded.

The Board views it discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for service connection and the reasons why the current 
claims are inadequate.  See Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  The Board is aware of no circumstances in 
this matter which would put VA on notice that relevant 
evidence may exist or could be obtained, which, if true, 
would make the claims for service connection plausible.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for nicotine dependence acquired in 
service is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a cardiopulmonary disorder due to 
tobacco use during service or nicotine dependence acquired in 
service is denied.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

